Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 22, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  145302 & (49)(50)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
  VIRGINIA CHAMBERLAIN and                                                                                             Justices
  LEEZARD INVESTMENTS, L.L.C.,
            Plaintiffs-Appellees,
  v                                                                  SC: 145302
                                                                     COA: 307817
                                                                     Kent CC: 09-007287-CK
  BILL MESSER, MESSER
  ORTHOPEDICS-ROCKFORD, L.L.C.,
  MESSER ORTHOPEDICS-PLAINFIELD,
  L.L.C. and RESSEM, L.L.C., d/b/a
  MESSER MOBILITY DETROIT,
              Defendants,
  and

  FREDDY E. SACKLLAH,
            Appellant.

  _____________________________________/

         On order of the Court, the motions for miscellaneous relief are GRANTED. The
  application for leave to appeal the April 3, 2012 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 22, 2012                    _________________________________________
         h1015                                                                  Clerk